Citation Nr: 0029349	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for claimed residuals from VA treatment (a 
mammogram) on November 7, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The record shows that the veteran sustained additional 
disability in the form of cellulitis, symptomatic through 
December 17, 1997, as a result of VA treatment, specifically 
a mammogram done on November 7, 1997.

2.  No other additional disability as a result of VA 
treatment, specifically a mammogram done on November 7, 1997, 
is demonstrated.


CONCLUSION OF LAW

The criteria for VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals, shown to be 
cellulitis, from VA treatment (a mammogram) on November 7, 
1997 have been met, effective from November 7, 1997 to 
December 17, 1997.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Pertinent Legal Criteria

The applicable provisions of 38 U.S.C.A. § 1151 (West 1991 
and Supp. 2000) direct that compensation benefits shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and: (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility and the proximate cause 
of the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) 
an event not reasonably foreseeable.


II.  Factual Background

The veteran testified at her hearing before a Member of the 
Board (conducted in August 2000) that she had a mammogram 
done at the VA on November 7, 1997.  (Transcript (T.) at 3).  
She had never had trouble with the mammograms done at the VA 
before, but the technician had trouble with this one.  Id.  
On the same day as her mammogram, the veteran stated that she 
had also had an appointment to see her primary care physician 
at the VA.  Id.  She went upstairs to see her physician and 
got very sick.  Id.  Her physician saw her immediately and 
sent her home, telling the veteran that she was coming down 
with the flu or something.  Id.  The veteran went home and 
fell asleep, and when she awoke, she had a big burn across 
her stomach.  Id.  The next day, the veteran's son took her 
to the VA emergency room, and the veteran informed the 
physician that she had had a mammogram the day before.  (T. 
at 3-4).  The emergency room physician diagnosed shingles and 
sent the veteran home with some medication.  (T. at 4).  The 
veteran then waited over the rest of the weekend and into the 
next week until her next appointment at the VA, which had 
been on Wednesday.  Id.  She saw her doctor at the wellness 
clinic, who immediately admitted the veteran.  Id.  The 
veteran then spent five weeks in the hospital.  Id.  The 
veteran testified that the chief of staff and other doctors 
had told her she had had an infection, but the veteran 
responded that no, it was radiation.  Id.  The veteran also 
testified that before being transferred to the Signal 
Intelligence Service she had been a medic at an outpatient 
clinic, and she had seen infections, burns, blisters, and 
rashes.  Id.  She was sure that she had had a burn.  Id.  A 
few weeks after she came home from the hospital, it occurred 
to the veteran that the mammogram was the cause of her 
problems.  (T. at 5).  It had not been totally the machine's 
fault but the way the technician handled the whole thing.  
Id.  When asked to list her residual disability, the veteran 
testified that she had weakness and a burning sensation under 
her skin.  (T. at 8).

A review of the veteran's VA treatment records pertaining to 
this period shows that the veteran had a mammogram on 
November 7, 1997.  A November 8, 1997 emergency room record 
notes the veteran's report of having had a mammogram done the 
day before and that she currently complained of burning and 
redness on her abdomen.  The veteran also reported that she 
had felt sick and vomited after her mammogram.  Subsequent to 
physical examination, the provisional diagnosis was herpes 
zoster.  The veteran was prescribed Zovirax cream and sent 
home.  A November 12, 1997 note from the Women's Health 
Center reflects the veteran's report that she had had a rash 
from burning since her recent mammogram.  Physical 
examination revealed profound erythema and extreme weakness.  
The veteran was admitted to primary care, with no diagnosis 
recorded.  The veteran's discharge summary notes under the 
history of the present illness that the veteran had a routine 
mammogram and that she developed a burning red rash two hours 
after the mammogram over the right chest, back, and abdomen.  
The veteran had been admitted to the hospital with a fever of 
102 degrees Fahrenheit and an increase in the rash.  A skin 
biopsy was obtained, which showed dermal edema and chronic 
inflammatory cells, without any evidence of metastatic 
disease, eosinophilia, or vasculitis.  Blood cultures and 
vaginal cultures were positive for beta strep Group B, and 
the veteran was treated with a two-week course of vancomycin.  
The veteran's rash improved, but after two weeks of 
vancomycin, she developed a generalized itchy rash over the 
entire body.  It was felt that this was a drug rash related 
to the vancomycin, which was promptly discontinued.  The 
veteran also experienced acute swelling of her hands and 
feet, which was also felt to be related to the vancomycin.  
The veteran's rash continued to improve, and it was noted 
that the veteran improved clinically as well.  The veteran 
was discharged December 17, 1997, to be followed by 
Dermatology and Medical Clinics.

A March 1998 VA examination reflects the veteran's medical 
history as to her cellulitis and notes her concerns that some 
of this was due to "radiation burns" that were a result of 
the November 1997 mammogram.  Currently, the veteran 
complained of some imbalance when walking, intermittent 
swelling of the hands and feet associated with fatigue, and 
pain under her right breast and right anterior ribs.  The 
examiner noted that he had been the attending dermatologist 
when the veteran had been admitted to the hospital, and he 
recalled the veteran's rash quite distinctly.  Subsequent to 
physical examination, the examiner noted that a hair pluck 
revealed numerous telogen hairs, which was consistent with 
telogen effluvium, which usually occurred several months 
after a severe illness such as the veteran's febrile 
cellulitis from the past year.  The pertinent diagnoses were 
telogen effluvium of scalp hair; status post cellulitis of 
the right breast and right anterior chest skin; and no 
evidence of any radiation sequelae or dermatitis.  The 
examiner commented that from a dermatologic standpoint, he 
did not have an explanation for the veteran's discomfort of 
her right breast and right anterior ribs.  He could also not 
correlate the veteran's prior skin problems with swelling in 
her hands and feet or her current fatigue.

An article submitted by the veteran in support of her claim 
discussed the Mammography Quality Standards Act that had been 
enacted by Congress.  It was noted that VA hospitals were 
exempted from this law.  It was also noted that the House 
Committee on Veterans Affairs had stated that it would take 
steps to ensure that mammography done in VA facilities was 
subject to the same quality standards.


III.  Analysis

Initially, the Board finds that VA's duty to assist in the 
development of the veteran's claim has been satisfied. All 
relevant hospital and outpatient records have been obtained 
and a VA examination, to include a medical opinion, was 
conducted in March 1998. 38 U.S.C.A. § 5107. 

Upon review of the applicable law in this instance and the 
evidence of record, the Board finds that the criteria for VA 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the veteran's cellulitis, as a 
residual of VA treatment (a mammogram) on November 7, 1997, 
have been met, effective from November 7, 1997 

As discussed above, 38 U.S.C.A. § 1151 directs that 
compensation benefits shall be awarded for a qualifying 
additional disability in the same manner as if such 
additional disability were service-connected, where the 
additional disability is not the result of the veteran's 
willful misconduct, and the additional disability was caused 
by VA hospital care, medical or surgical treatment, or 
examination furnished the veteran, and the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA or an event not reasonably foreseeable.

In this respect, the Board finds that the veteran's 
cellulitis, which occurred immediately following the 
veteran's mammogram, was an event that was not reasonably 
foreseeable by the VA hospital staff.  The Board also finds 
that the veteran's cellulitis was not the result of the 
veteran's willful misconduct.  Indeed, according to the 
veteran's testimony at her hearing before a Member of the 
Board, she went to great lengths to accommodate the VA 
technician's directions at the time of her mammogram.

Further, as to determining the existence of additional 
disability, the Board notes that the clinical evidence of 
record is quite clear as to the development of cellulitis 
immediately subsequent to the veteran's mammogram.  In this 
respect, the Board stresses that the veteran sought emergency 
medical attention for her erythema the very next day at the 
same VA and that five days after the mammogram, the veteran 
was hospitalized with a 102-degree fever and an increased 
rash.  Moreover, both times it was noted historically that 
the veteran had developed this erythema subsequent to her 
mammogram.

In light of the above, then, the Board finds that the 
veteran's cellulitis was a residual, additional disability 
that was proximately caused by the VA mammogram done on 
November 7, 1997 and that the veteran's cellulitis was not a 
reasonably foreseeable event (or consequence).  Accordingly, 
the veteran is entitled to VA compensation benefits for her 
cellulitis, as if her cellulitis were service connected.  See 
38 U.S.C.A. § 1151.

In reaching this determination, the Board observes that the 
episode of cellulitis experienced by the veteran following 
the mammogram on November 7, 1997, had resolved by the time 
of her hospital discharge on December 17, 1997. She was only 
discharged upon the continued improvement of her rash.  
Further, upon VA examination in March 1998, there was no 
objective evidence of any radiation sequelae or dermatitis; 
in effect, the veteran had recovered from her cellulitis. In 
addition, the examiner also stated that he had no explanation 
for her discomfort of the right breast and right anterior 
ribs, nor did he have any explanation as to the veteran's 
swelling in her hands and feet and her fatigue.  The examiner 
could not correlate this symptomatology to the veteran's 
prior skin problems. Significantly, no medical opinion or 
other medical evidence has been submitted to establish any 
residual disability, other than cellulitis, due to the 
November 7, 1997 mammogram. The benefit of the doubt has been 
resolved in the veteran's favor to the extent indicated. 
38 U.S.C.A. §§ 1151, 5107.





ORDER

Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cellulitis, as a 
residual of VA treatment (a mammogram) done on November 7, 
1997, is granted.




		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 6 -


